Exhibit 99.2 CapLease, Inc. and Subsidiaries Consolidated Balance Sheets As of March 31, 2013 (unaudited) and December 31, 2012 (Amounts in thousands, except share and per share amounts) As Of March 31, As Of December 31, Assets Real estate investments, net $ $ Loans held for investment, net Commercial mortgage-backed securities Cash and cash equivalents Other assets Total Assets $ $ Liabilities and Equity Mortgages on real estate investments $ $ Credit agreements Secured term loan Convertible senior notes Other long-term debt Total Debt Obligations Intangible liabilities on real estate investments Accounts payable and other liabilities Dividends and distributions payable Total Liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value, 100,000,000 shares authorized: Series A cumulative redeemable preferred, liquidation preference $25.00 per share, 2,647,000 and 3,447,182 shares issued and outstanding, respectively Series B cumulative redeemable preferred, liquidation preference $25.00 per share, 2,941,073 shares issued and outstanding Series C cumulative redeemable preferred, liquidation preference $25.00 per share, 1,700,000 and 0 shares issued and outstanding, respectively – Common stock, $0.01 par value, 500,000,000 shares authorized, 79,454,301 and 73,658,045 shares issued and outstanding, respectively Additional paid in capital Accumulated other comprehensive loss ) ) Total Stockholders' Equity Non-controlling interest in consolidated subsidiaries Total Equity Total Liabilities and Equity $ $ See notes to consolidated financial statements. 1 CapLease, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, (Amounts in thousands, except per share amounts) Revenues: Rental revenue $ $ Interest income from loans and securities Tenant reimbursements Other revenue Total revenues Expenses: Interest expense Property expenses General and administrative expenses General and administrative expenses-stock based compensation Depreciation and amortization expense on real property Other expenses – 16 Total expenses Other gains: Gain on investments – Gain on extinguishment of debt, net – Total other gains – Income from continuing operations Loss from discontinued operations – ) Net income before non-controlling interest in consolidated subsidiaries Non-controlling interest in consolidated subsidiaries 3 (1
